Case 5:18-cr-00258-EJD Document 801-1 Filed 05/27/21 Page 1 of 8




     Exhibit 11
5/23/2021         AfterCase  5:18-cr-00258-EJD
                       AACC Presentation,                  Document
                                          Elizabeth Holmes and            801-1
                                                               Theranos Failed       Filed
                                                                               to Convince    05/27/21
                                                                                           Clinical Laboratory Page     2 and
                                                                                                               Scientists  of the
                                                                                                                              8 News Media about …


                                                                                                                                    a


                After AACC Presentation, Elizabeth
                Holmes and Theranos Failed to
                Convince Clinical Laboratory Scientists
                and the News Media about Quality of
                Its Technology
                Aug 8, 2016 | Compliance, Legal, and Malpractice, Instruments & Equipment, Laboratory
                Management and Operations, Laboratory News, Laboratory Operations, Laboratory
                Pathology, Laboratory Sales and Marketing, Laboratory Testing, Management &
                Operations




                Clinical chemists at AACC pointed out that Holmes did not present data as promised.
                Instead, she did a speech that advertised her company’s latest medical lab analyzer

                DATELINE: PHILADELPHIA—By now, the clinical laboratory industry and the world knows
                that Theranos Founder Elizabeth Holmes took the stage here last Monday at the annual
                meeting of the American Association of Clinical Chemistry (AACC). The content of her
                presentation was given wide play by the national press and, in general, Holmes appears to
                have failed to impress both the medical laboratory scientists in attendance and the
                journalists representing some of the world’s most prominent news outlets.

                Among those in attendance was your Dark Daily editor, and I reported on the key elements
                of the presentation given by Holmes last week. However, the details contained within
                Holmes’ speech are only part of this important story. What is of equal or greater interest to
                medical laboratory professionals and pathologists is how their peers reacted to the
                invitation to have Holmes speak at the AACC meeting last week (a joint conference with the
                American Society for Clinical Laboratory Science—ASCLS), along with their reaction to what
                Holmes decided to present, their assessment of the diagnostic instrument she unveiled,
                and how they viewed the data she presented about certain assays performed by the
                Theranos “miniLab” device.

                After Hearing Holmes, Most Clinical Laboratory Scientists Skeptical



https://www.darkdaily.com/after-aacc-presentation-elizabeth-holmes-and-theranos-failed-to-convince-clinical-laboratory-scientists-and-the-news-media…   1/7
5/23/2021         AfterCase  5:18-cr-00258-EJD
                       AACC Presentation,                  Document
                                          Elizabeth Holmes and            801-1
                                                               Theranos Failed       Filed
                                                                               to Convince    05/27/21
                                                                                           Clinical Laboratory Page     3 and
                                                                                                               Scientists  of the
                                                                                                                              8 News Media about …
                From the moment Holmes concluded her presentation and stepped o the podium on
                Monday afternoon, she, her company, and her comments became the number one subject
                discussed by attendees in the halls between sessions and in the AACC exhibit hall. And,
                according to the AACC, about 20,000 people attended the exhibition. This meant that there
                were many clinical lab industry professionals on hand to express their opinions.

                One important point of discussion was whether the AACC leadership made the right
                decision when it extended the invitation for Holmes to speak at a sanctioned session. (For
                the record, the presentation delivered by Holmes did not earn CEUs for those in
                attendance.)

                Many Clinical Chemists Unhappy That AACC Allowed Holmes to Speak

                Based on the many conversations that happened during the week, it was clear that a
                signi cant number of AACC attendees believed that it was inappropriate to give Holmes a
                forum to speak about her company’s products. Whether those clinical chemists objecting
                are equal in number to the AACC attendees who thought that it was helpful to science for
                her to present cannot be determined without a formal survey.




                                  Pictured above is Elizabeth Holmes, Founder and CEO of Theranos, on
                                        stage for the question and answer session that followed her
                                  presentation at the American Association of Chemistry (AACC) annual
                                 meeting in Philadelphia on August 1. Holmes is at far left and, from her
                                  left to right, are the three Theranos scientists she brought to help her
                                    respond to questions from the clinical laboratory scientists in the
                                   audience. They are: Daniel L. Young, PhD, Vice President; Samartha
                                      Anekal, PhD, Vice President; and Chinmay Pangarkar, PhD, Vice
                                                       President. (Photo copyright: AACC.)




https://www.darkdaily.com/after-aacc-presentation-elizabeth-holmes-and-theranos-failed-to-convince-clinical-laboratory-scientists-and-the-news-media…   2/7
5/23/2021         AfterCase  5:18-cr-00258-EJD
                       AACC Presentation,                  Document
                                          Elizabeth Holmes and            801-1
                                                               Theranos Failed       Filed
                                                                               to Convince    05/27/21
                                                                                           Clinical Laboratory Page     4 and
                                                                                                               Scientists  of the
                                                                                                                              8 News Media about …
                Another point of contention that was frequently raised during these conversations was the
                opinion that Holmes had been given an unwarranted platform to tout her company’s
                commercial products. Not only did these clinical chemists believe this was not purely a
                scienti c topic, but they pointed out that this same opportunity to discuss commercial
                products was not available to other companies selling lab testing instruments and kits to
                medical laboratories.

                Most Frequently Asked Question: ‘What Did You Think of the Theranos
                Presentation?’

                However, those two perspectives were outweighed by a topic of greatest interest. The
                single question that regularly came up within minutes in many, many conversations was
                “What did you think of the Theranos presentation?” This was particularly true on the
                exhibition oor, where both lab vendors and the clinical laboratory scientists were equally
                curious to learn more about the reactions their colleagues had to Holmes and the
                information she presented during her speech.

                It would be safe to summarize most reactions as skeptical. Holmes did not fool many in
                the audience. “I came to see scienti c data about this remarkable technology that could do
                up to 70 medical laboratory tests on a single drop of capillary blood,” stated one clinical
                chemist. “Instead, I heard her talk about the new corporate strategy at Theranos, including
                the details as to how their analyzer works. The data that followed had nothing to do with
                anything but their new analyzer.”

                Theranos Showed Benchtop Analyzer for Medical Laboratory Testing

                Another internationally-known clinical chemist was quick to point out that, “Holmes
                showed us a benchtop lab analyzer that represented some good engineering. But her
                description of this analyzer indicated that it is performing assays using conventional
                methodologies. The probe in this instrument samples about the same small quantity of
                specimen as do the analyzers in my lab,” she observed. “Next, it seemed that the 10 or 12
                tests for which Holmes showed data were based on venous blood samples. What
                happened to doing a dozen or more tests on a single capillary blood specimen collected by
                a nger stick? What Theranos showed us on Monday seems to be not much di erent than
                what we do daily in my lab. Where’s the disruption in that?”

                Comments like these are representative of the various conversations Dark Daily had each
                day on the oor of the AACC exhibition hall. Incoming e-mails from clients and readers
                consistently echoed these same opinions.

                Journalists Expressed Similar Opinions as Medical Laboratory Professionals

                The conversations, opinions, and criticisms reported above provide insights about what
                clinical chemists, pathologists, and lab industry vendors at the AACC annual meeting



https://www.darkdaily.com/after-aacc-presentation-elizabeth-holmes-and-theranos-failed-to-convince-clinical-laboratory-scientists-and-the-news-media…   3/7
5/23/2021         AfterCase  5:18-cr-00258-EJD
                       AACC Presentation,                  Document
                                          Elizabeth Holmes and            801-1
                                                               Theranos Failed       Filed
                                                                               to Convince    05/27/21
                                                                                           Clinical Laboratory Page     5 and
                                                                                                               Scientists  of the
                                                                                                                              8 News Media about …
                thought about Elizabeth Holmes and her presentation. It is equally worthwhile to consider
                what the journalists who listened to Holmes thought about her presentation.

                In his story about Holmes’ speech at AACC, reporter John Carreyrou of The Wall Street
                Journal quoted a clinical chemist: “Every piece of technology [Theranos] presented has
                been known for many years, and exists in other platforms largely in the same
                con guration, or in some cases in much more compact form in competitor’s platforms,”
                said Geo rey Baird, MD, PhD, an Associate Professor in the Department of Laboratory
                Medicine at the University of Washington, as well as Medical Director of Northwest
                Hospital’s Clinical Laboratory, the Director of Clinical Chemistry at Harborview Medical
                Center, the Laboratory Director of Airlift Northwest.

                CBS News: ‘Scienti c Community Still Questions Technology Theranos Touts’

                Ian Bush, a reporter for the CBS a liate in Philadelphia, pointed out that many in the
                audience found the presentation failed to address key concerns about Theranos. He said,
                “Most of the data in her presentation, though, came not from capillary blood, but instead
                was drawn by needle from a vein, leaving many in the scienti c community—if not
                regulators and investors—still questioning the technology Theranos has touted.”

                Given the reportage by journalists, and the reactions of medical laboratory professionals
                to the information presented by Holmes during her speech at AACC, one conclusion seems
                obvious: after years of fawning press coverage and acceptance of statements made by
                Theranos and Holmes, going forward, both she and her company will be held to a higher
                standard.

                Theranos Has Eroded Its Credibility with Media, Lab Scientists

                Stated another way, the executive team and the investors at Theranos have burned
                through their credibility with the media, the medical laboratory profession, and the public.
                In the future, the company’s claims will only be accepted if presented with scienti c data
                developed according to accepted standards and reviewed by credible third parties. Much
                of this data also needs to be published in that peer-reviewed medical journals held in
                highest esteem.

                The AACC has posted the full video of Holmes’ presentation at this URL: (Or copy and paste
                into your browser: https://www.youtube.com/watch?v=n6JRG733ReQ ) Access this video to
                see both the speech made by Holmes, and the question and answer session that followed.

                Your Dark Daily Editor,

                Robert L. Michel
                Related Information:

                Theranos, Inc. Unveils Diagnostic-Testing Technologies at American Association for Clinical
                Chemistry Meeting

https://www.darkdaily.com/after-aacc-presentation-elizabeth-holmes-and-theranos-failed-to-convince-clinical-laboratory-scientists-and-the-news-media…   4/7
5/23/2021         AfterCase  5:18-cr-00258-EJD
                       AACC Presentation,                  Document
                                          Elizabeth Holmes and            801-1
                                                               Theranos Failed       Filed
                                                                               to Convince    05/27/21
                                                                                           Clinical Laboratory Page     6 and
                                                                                                               Scientists  of the
                                                                                                                              8 News Media about …
                Theranos Founder Elizabeth Holmes Had the Chance for Redemption – and She Blew It

                Theranos Just Presented in Front of Thousands of Scientists, but Some Big Questions
                Remain

                What Elizabeth Holmes Did and Didn’t Disclose About Theranos at AACC

                Expecting Data from Theranos, Lab Experts Get New Product

                Theranos Plunges Ahead into a Murky Future

                Theranos CEO Unveils ‘MiniLab’ at Philadelphia Conference

                Theranos Unveils “MiniLab” Invention to a Skeptical Audience

                Theranos Founder’s Conference Invitation Sparks Row Among Scientists

                Disgraced Theranos CEO Elizabeth Holmes Resigns as Obama Advisor

                Unpacking The Innards of Theranos’ New Zika-Detection Box

                The Dark Report coverage




                E-Brie ngs Categories

                Coding, Billing, and Collections

                Compliance, Legal, and Malpractice

                dark daily home page

                darkdaily.com

                Digital Pathology

                Instruments & Equipment

                Laboratory Hiring & Human Resources

                Laboratory Instruments & Laboratory Equipment

                Laboratory Management and Operations

https://www.darkdaily.com/after-aacc-presentation-elizabeth-holmes-and-theranos-failed-to-convince-clinical-laboratory-scientists-and-the-news-media…   5/7
5/23/2021         AfterCase  5:18-cr-00258-EJD
                       AACC Presentation,                  Document
                                          Elizabeth Holmes and            801-1
                                                               Theranos Failed       Filed
                                                                               to Convince    05/27/21
                                                                                           Clinical Laboratory Page     7 and
                                                                                                               Scientists  of the
                                                                                                                              8 News Media about …
                Laboratory News

                Laboratory Operations

                Laboratory Pathology

                Laboratory Sales and Marketing

                Laboratory Testing

                Managed Care Contracts & Payer Reimbursement

                Management & Operations

                News From Dark Daily




                Dark Daily Information
                Contact: Email us or call 512.264.7103

                Services & Products: Webinars | White Papers | Lead Gen Programs | Special
                Reports | Events | E-Brie ngs

                Company Information: About Us | Privacy Policy

                Related Sites: The Dark Report | Executive War College | Lab Quality Confab




                Connect With Us




                Editorial Excellence Award Winner




https://www.darkdaily.com/after-aacc-presentation-elizabeth-holmes-and-theranos-failed-to-convince-clinical-laboratory-scientists-and-the-news-media…   6/7
5/23/2021         AfterCase  5:18-cr-00258-EJD
                       AACC Presentation,                  Document
                                          Elizabeth Holmes and            801-1
                                                               Theranos Failed       Filed
                                                                               to Convince    05/27/21
                                                                                           Clinical Laboratory Page     8 and
                                                                                                               Scientists  of the
                                                                                                                              8 News Media about …




                  HOME          DARK REPORT              LAB RESOURCES               SPECIAL REPORTS               EBRIEFINGS
                      WEBINARS            WHITE PAPERS              LEAD GENERATION                 COVID-19           PRESS


                                       © 2020 · The Dark Intelligence Group, Inc. All rights reserved.

;




https://www.darkdaily.com/after-aacc-presentation-elizabeth-holmes-and-theranos-failed-to-convince-clinical-laboratory-scientists-and-the-news-media…   7/7
